UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1850



In Re:   VICTOR WARDELL WRIGHT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:07-cv-02830-DKC; 8:06-cr-00038-DKC-1)


Submitted:   October 8, 2009                 Decided:   October 27, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Wardell Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Victor    Wardell     Wright   petitions    for    a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion for leave to conduct discovery.         He seeks an order

from this court directing the district court to act.             Our review

of the docket reflects that after seeking and receiving several

extensions of time, the government filed a response to Wright’s

motion on June 4, 2009, and Wright replied later that month.             On

these facts, we conclude there has been no undue delay in the

district court.    Accordingly, although we grant leave to proceed

in forma pauperis, we deny the mandamus petition.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                     2